UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA _]AN 3 1 2012

Clerk, U.S. District & Bankruptcy

RAYNOLDO BANKS’ ) Courts for the District of Co|umbia

Plaintiff, §
v. § Civil Action N0. 2 

FOOD AND DRUG ADl\/IINISTRATION, §

Defendant. §
MEMORANDUM OPINION

The plaintiff identifies the defendant as "FEDERAL DRUGE AMINSTRIONS," which
presumably is a reference to the Food and Drug Administration. The court notes that plaintiff
filed an identical complaint against this same defendant, and the complaint was dismissed
without prejudice for its failure to comply with the basic notice pleading requirements of Rule
S(a) of the Federal Rules of Civil Procedure. See Banks v. Food & DrugAdmin., N0. 12-0065
(D.D.C. Jan. l7, 2012). The instant complaint is a repetitive lawsuit, and the court will dismiss it

under 29 U.S.C. § l9l5(e)(2) as frivolous and malicious.
An Order consistent with this Memorandum Opinion is issued separately.

Aél/

Un` d S t?istrict Judge
DATE;  /» /?9//